315 So. 2d 506 (1975)
Alray SINGLETON, Appellant,
v.
The STATE of Florida, Appellee.
No. 75-426.
District Court of Appeal of Florida, Third District.
July 8, 1975.
Phillip A. Hubbart, Public Defender, and Steven Rappaport, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Lance R. Stelzer, Asst. Atty. Gen., for appellee.
Before PEARSON, HENDRY and HAVERFIELD, JJ.
PER CURIAM.
The appellant was found guilty by a jury of robbery, was adjudged in accordance with the verdict and sentenced to ten years in prison. On this appeal the only substantial point argued is whether the trial court erred in denying appellant's motions for judgment of acquittal.
Appellant argues that he was entitled to acquittal because of the two eye witnesses, one who identified him and the other who stated that he was not the robber. The judgment and sentence are affirmed upon the authority of the rule stated in State v. Sebastian, Fla. 1965, 171 So. 2d 893; see also Taylor v. State, Fla.App. 1967, 199 So. 2d 517 and Gilbert v. State, Fla.App. 1975, 311 So. 2d 384.
Affirmed.